ORDER

PER CURIAM.
Employee and Employer each appeal the final award of the Labor and Industrial Relations Commission. Employee appeals the denial of his claim for permanent total disability and his claim against the Second Injury Fund. Employer appeals the Commission’s finding that Employee sustained a 55% permanent partial disability and its award of future medical care for pain management.
*447We have reviewed the briefs of the parties and the record on appeal and find that the Commission’s award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The award is affirmed pursuant to Rule 84.16(b).